Citation Nr: 1631513	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-31 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, right knee with synovitis and chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for lateral meniscus cyst, with degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 10 percent for metatarsalgia of both feet.

4.  Entitlement to a compensable rating for status post fusion, proximal interphalangeal (PIP) joint, right little finger. 

5.  Entitlement to a compensable rating for hemorrhoids.

6.  Entitlement to a rating in excess of 10 percent for right hip bursitis/tendonitis associated with traumatic arthritis, right knee with synovitis and chondromalacia. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, and from December 1985 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2011 and July 2011 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference before the undersigned in March 2014; a copy of the transcript is associated with the Veteran's claims file. 

This case was originally before the Board in May 2014, when a claim for an increased rating for residuals of dislocation of the left third proximal interphalangeal (PIP) joint was withdrawn.  The claims listed above, in addition to a claim for entitlement to service connection for arthritis of the right hip were remanded for further development.  

In September 2014, the Appeals Management Center (AMC) in Washington, DC granted service connection for right hip bursitis/tendonitis.  Thus, this issue is no longer in appellate status.  The Board recognizes that the Veteran has initiated an appeal with the rating assigned.  This is being remanded below for issuance of a statement of the case. 

Additional development was completed with respect to the Veteran's increased rating claims for his right knee, left knee, bilateral feet, and PIP joint of the right little finger.  The RO issued a supplemental statement of the case (SSOC) in September 2014 and the appeal is once again before the Board.  Additional evidence has been associated with the Veteran's Virtual claims file since the issuance of the September 2014 SSOC.  However, in a July 2016 statement the Veteran, through his representative, waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of statements submitted by the Veteran's employer, the Board finds that the issue of entitlement to TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a compensable rating for hemorrhoids and for entitlement to a rating in excess of 10 percent for right hip bursitis/tendonitis associated with traumatic arthritis, right knee with synovitis and chondromalacia, and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right and left knee disabilities have been productive of no more than pain and limitation of flexion of no more than 80 degrees, and limitation of extension of no more than 0 degrees.

2.  The Veteran's right and left knee disabilities result in objective evidence of episodes of joint pain and joint effusion. 

3.  Throughout the period on appeal, the Veteran's left foot disability including metatarsalgia has been manifested by daily foot pain that limits endurance for weightbearing and produces moderate disability.

4.  Throughout the period on appeal, the Veteran's right foot disability including metatarsalgia has been manifested by daily foot pain that limits endurance for weightbearing and produces moderate disability. 
 
5.  The Veteran's status post fusion, PIP joint, right little finger is characterized by complaints of pain; a noncompensable rating for musculoskeletal disorders to the fifth finger is the highest rating allowable, and the limitation in functioning of his fingers is not equivalent to amputation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for traumatic arthritis, right knee with synovitis and chondromalacia, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2015).

2.  The criteria for a separate 20 percent rating for a right knee meniscus disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2015).

3.  The criteria for a rating in excess of 10 percent for lateral meniscus cyst, with degenerative joint disease of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5010-5260 (2015).

4.  The criteria for a separate 20 percent rating for a left knee meniscus disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2015).

5.  Throughout the period on appeal, the Veteran's left foot disability has met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2015).

6.  Throughout the period on appeal, the Veteran's right foot disability has met the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5284. 

7.  The criteria for a compensable rating for status post fusion, PIP joint, right little finger, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5156, 5227, 5230 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right and Left Knees

The Veteran's right and left knee disabilities are each rated 10 percent disabling under Diagnostic Codes 5010-5260.  Under Diagnostic Code 5010, traumatic arthritis is rated pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2015).

There are several additional Diagnostic Codes which could be applicable to a knee disability.

Diagnostic Code 5258 addresses cartilage, semilunar, dislocated, with frequent episodes of 'locking,' pain, and effusion into the joint, for which a 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under it, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under it, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation. Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Although the Veteran has asserted that his knees feel like they are giving way, instability was not found upon examination in March 2011 or July 2014.  Moreover, patellar subluxation and dislocation were additionally not noted at the July 2014 VA examination. 

The Board notes that the criteria under Diagnostic Codes 5257, 5258, 5860, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this case, the Veteran's right and left knees have consistently been rated under Diagnostic Code 5010 for arthritis and pain, and under DC 5260 for limitation of flexion.  Based on the evidence of record, the Board notes that in addition to Diagnostic Codes 5010-5260, Diagnostic Code 5258 (for frequent episodes of pain and effusion into the joint) is applicable in this case.

The Veteran was given a VA examination in March 2011.  The Veteran reported pain at rest and guarding of movement in his right and left knees.  Crepitation and clicks or snaps, grinding and subpatellar tenderness were additionally noted, bilaterally.  The VA examiner noted a meniscus abnormality of the right and left knees with effusion and pain.  No instability was observed in either knee.  Range of motion testing reflected left and right knee flexion to 120 degrees, and extension to 0 degrees, with pain.  However, there was no additional limitation of repetitive motion.  No joint ankylosis was observed.

The Veteran underwent an additional VA examination in July 2014.  He reported that he was having more pain and swelling.  Flexion of the right knee was 90 degrees, with painful motion beginning at 90 degrees.  Right knee extension was to 0 degrees.  Left knee flexion was demonstrated to 80 degrees, with evidence of painful motion beginning at 80 degrees.  Left knee extension was to 0 degrees.  Range of motion remained the same after repetitive testing.  The VA examiner noted that after repetitive use the Veteran experiences less movement than normal, weakened movement, incoordination, pain on movement and disturbance with locomotion.  Muscle strength testing was normal.  No instability or patellar subluxation/dislocation was observed following testing.  The VA examiner noted a meniscal tear and frequent episodes of joint pain and effusion of the joint in the right knee.  

It was noted that the Veteran regularly uses knee braces. 

First, the Board notes that the Veteran's limitation of flexion (80 degrees in the left knee and 90 degrees in the right knee at worst) does not warrant compensable ratings under Diagnostic Code 5260.  However, based on the fact that the Veteran reported ongoing right and left knee pain, the minimum 10 percent rating assigned to the Veteran for the painful motion of the right and left knees under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated at the minimum compensable rating for a particular joint, is the correct rating here.  The Veteran's limitation of flexion, demonstrated during the period on appeal (with 140 degrees being normal knee flexion), does not warrant a rating higher than 10 percent in either knee.  

The Veteran does not meet the schedular criteria for a higher rating of 20 percent for his right or left knees under Diagnostic Code 5260, as his flexion is not limited to 30 degrees in either knee, and has not been limited to 30 degrees at any time during the period on appeal.  As such, only the already-assigned 10 percent disability rating for each knee is warranted under Diagnostic Code 5260.  38 C.F.R. § 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011).

Second, the Veteran does not meet the schedular criteria for a higher rating of 20 percent for either his right or left knees under Diagnostic Code 5261, as his extension is not limited to 15 degrees, and has not been limited to 15 degrees at any time during the period on appeal.  The Veteran's extension has been limited to 0 degrees at the most during the period on appeal, which actually warrants a non-compensable rating.  As such, the Veteran would only receive a 0 percent disability rating under Diagnostic Code 5261.

The Board has also considered the Veteran's reported impairment of function, such as pain, and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the right and left knees due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the right or left knee disabilities more nearly approximate the criteria for any higher rating for any period on appeal.

Instead, the Veteran's VA examinations combined have reported that the Veteran had meniscal abnormalities of both the right and left knees, resulting in pain and joint effusion.  This provides the basis for an additional rating for the Veteran's right and left knee disabilities - namely, for a compensable evaluation under Diagnostic Code 5258.

It is important for the Veteran to understand that he is now receiving two separate disability ratings for both his right and left knee disabilities.  His two ratings, one for 20 percent (DC 5258) and one for 10 percent (DC 5010-5260), are equivalent to a general ratings table schedular rating of 30 percent.  This already represents the fact that the Veteran's employment ability has been reduced by a generally one-third (30 percent), for each knee, as well as the fact that the Veteran's right and left knee disabilities cause him many problems with his day-to-day life and activities.  In other words, the currently-assigned ratings already recognize the Veteran's right and left knee disabilities for the problem that they are, and recognizes his concerns regarding the disabilities.  Without taking his concerns and the physical problems he experiences with his right and left knees into consideration, there would be little basis for the current findings, let alone a higher rating.

As such, the claim of entitlement to increased disability evaluations in excess of 10 percent for his right and left knee disabilities based on Diagnostic Codes 5010-5260 is therefore denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to increased evaluations in excess of 10 percent for right and left knee disabilities, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  Separate 20 percent disability ratings under Diagnostic Code 5258, for knee pain and effusion into the join, for both his right and left knees, is granted.

Metatarsalgia of Both Feet

The Veteran appealed the10 percent disability rating that the RO assigned for his service-connected bilateral foot disability, which the RO has described as metatarsalgia of both feet.  He contends that his impairment due to foot pain warrants a higher rating.

The rating schedule provides for rating disabilities of the foot at 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2015).  The RO evaluated the Veteran's bilateral foot disability under Diagnostic Code 5279.  That code is for anterior metatarsalgia (Morton's disease) of the foot.  It provides that that disorder, whether unilateral or bilateral, is rated at 10 percent.  The Veteran is currently in receipt of the maximum disability evaluation available for this disability under DC 5279. 38 C.F.R. § 4.71a.

The Board will consider whether the Veteran's metatarsalgia should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which is for injuries of the foot other than those listed at Diagnostic Codes 5276 to 5283.  Under Diagnostic Code 5284, such other injuries of the foot are rated at 30 percent if severe, 20 percent if moderately severe, and 10 percent if moderate.  With actual loss of use of the foot, a rating of 40 percent is assigned.

Records of treatment throughout the period on appeal reflect reports by the Veteran of foot pain.  

On VA examination in March 2011, there was evidence of tenderness and abnormal weightbearing on both feet.  The VA examiner noted evidence of tenderness on the bottom of the feet by his metatarsal heads.  

At a July 2014 VA examination it was noted that the Veteran had foot pain secondary to degenerative joint disease in both feet.  The Veteran reported pain upon walking and increased pain/swelling with flare-ups.  The VA examiner noted bilateral foot pain of moderate severity in both feet.  It was noted that the foot condition chronically compromises the Veteran's weight bearing.  Functional loss consisting of pain on weight-bearing, pain on non weight-bearing and interference with standing was noted.  The VA examiner indicated that the Veteran has difficulty walking and standing for prolonged periods.  X-rays completed at that time noted mild degenerative changes involving the 1st metatarsophalangeal joint, bilaterally. 

At the Veteran's March 2014 BVA hearing, he reported pain in his feet.  Treatment records reflect the use of orthotics for his feet. 

Clinicians have described the Veteran's bilateral foot disorder using various diagnoses, including residuals of metatarsalgia.  The Board finds it is reasonable to consider the bilateral foot disability under Diagnostic Code 5284, for other foot injuries.

The evidence throughout the period on appeal contains numerous and fairly consistent reports that the pain associated with Veteran's bilateral foot disorder reduces his capacity and endurance for weightbearing.  The Board finds that, throughout the period on appeal, the disability picture is reasonably consistent with moderate disability in each foot, warranting a 10 percent rating for each foot under Diagnostic Code 5284.  Based on a review of the hundreds of pages of medical evidence, the Board finds that his bilateral foot impairment is not consistent with moderately severe or severe foot injury or loss of use of either foot.  Further, weighing against a finding of "moderately severe" or a "severe" foot injury is the July 2014 VA examiner's findings that the Veteran's disability was most consistent with moderate disability.  Ratings higher than 10 percent for each foot are not warranted. 
	
Status Post Fusion, PIP Joint, Right Little Finger

The Veteran is currently service-connected for a status post fusion, PIP joint, right little finger with a noncompensable rating under 38 C.F.R. § 4.71a, DC 5227.  There are a number of diagnostic codes that are potentially applicable under 38 C.F.R. § 4.71a.  Specifically, DC 5227 is for application when there is ankylosis of either the fourth or fifth finger and DC 5230 is for application where there is limitation of motion in the fourth or fifth finger.  However, a noncompensable rating is the maximum allowable rating regardless of the type of ankylosis or how severe the limitation may be.

Moreover, while VA must generally consider 'functional loss' of a musculoskeletal disability separately from consideration under the diagnostic codes, the applicable rating criteria here do not provide for a disability rating in excess of noncompensable for loss of range of motion.  Additionally, when increased ratings are not reliant on limitation of motion symptomatology, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 85.  Therefore, a compensable rating is not for application under these diagnostic codes.  Consideration has also been given to DC 5156, which allows for a 10 percent rating when there is an amputation without metacarpal resection.  However, the assignment of an analogous rating would be inappropriate in the present case.  Notably, VA examinations in March 2011 and July 2014 both indicated that the Veteran retained active motion in all fingers of right hand.  The VA examiner noted that the ankylosis condition did not result in limitation of motion of the other digits or interfere with the overall function of his hand.  Moreover, although the Veteran reported feeling numbness in his finger at his BVA hearing, muscle strength testing at his July 2014 VA examination reflected normal strength of his hand grip.  March 2011 VA examination findings reflected decreased grip strength.  Based on such evidence, it is clear that Veteran derives greater function from his finger than if the finger was amputated.

Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the fifth finger of the right hand, a compensable rating is not warranted.

Other Considerations

With respect to his increased ratings, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and the Veteran's written assertions.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his knees, feet, and finger in March 2011 and July 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's knees, feet, or finger since the most recent VA examination.  

The Board finds the examinations together to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A rating in excess of 10 percent for traumatic arthritis, right knee with synovitis and chondromalacia is denied. 

Entitlement to a 20 percent rating for a right knee meniscus disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for lateral meniscus cyst, with degenerative joint disease of the left knee, is denied.

Entitlement to a 20 percent rating for a left knee meniscus disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Throughout the period on appeal, a 10 percent disability rating for left foot disability, including metatarsalgia is granted, subject to the laws and regulations controlling the disbursement of monetary funds. 

Throughout the period on appeal, a 10 percent disability rating for right foot disability, including metatarsalgia is granted, subject to the laws and regulations controlling the disbursement of monetary funds. 

A compensable rating for status post fusion, PIP joint, right little finger is denied. 


REMAND

Hemorrhoids-  The Veteran was most recently afforded a VA examination with respect to this disability in July 2014.  Treatment records in the claims file reflect that the Veteran underwent hemorrhoid banding in September 2014.  See September 16, 2014 surgical note.  

This surgery changes the nature of the disability and a new examination should be afforded to the Veteran.

Right Hip Bursitis/Tendonitis-  As noted above, the Veteran was granted service connection for right hip bursitis/tendonitis associated with traumatic arthritis, right knee with synovitis and chondromalacia in a September 2014 rating decision.  A 10 percent disability rating was assigned. In a September 2015 statement, the Veteran expressed disagreement with the rating assigned.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU-  Pursuant to this decision, the Veteran has now been granted increased ratings for his service-connected right and left knees, and for his feet.  Based on these increased ratings, and the fact that his service-connected hemorrhoids are alleged to have worsened in severity and are being remanded, the Board finds that a VA examination and opinion are warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hemorrhoids.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record 

If possible (but not required), the VA examiner is asked to additionally address the following issue:  Is the Veteran at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

3.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a rating in excess of 10 percent for right hip bursitis/tendonitis associated with traumatic arthritis, right knee with synovitis and chondromalacia must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


